Citation Nr: 0203612	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to July 14, 1997, for 
an award of a 100 percent rating for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision that 
awarded a 100 percent rating for the veteran's service-
connected PTSD from July 14, 1997.  (The veteran had 
previously disagreed with a 30 percent rating assigned by the 
RO in a March 1998 rating decision, but this earlier appeal 
was rendered moot by the subsequent award of a 100 percent 
rating effective from the original award of service 
connection.  (See the discussion below which explains that 
the effective date of the award of service connection was set 
as July 14, 1997, by the March 1998 rating decision.))


FINDINGS OF FACT

1.  The veteran was last separated from military service in 
February 1969.

2.  The veteran filed an original claim of service connection 
for PTSD on July 14, 1997.


CONCLUSION OF LAW

An effective date earlier than July 14, 1997, for the award 
of a 100 percent rating for PTSD may not be assigned.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to July 14, 1997, for an award of a 100 percent 
disability evaluation for PTSD.  Specifically, he contends 
that the effective date should be set in July 1996.  

It appears that the veteran has made the argument for an 
effective date from July 1996 because the March 1998 rating 
decision by which service connection was granted identified 
July 14, 1996, as the effective date in the body of the 
rating decision.  Nevertheless, it appears that the reference 
to 1996 was merely a typographical error.  It is clear from 
the effective date set for the veteran's combined rating-
printed at the end of the March 1998 rating decision-and 
from the date of claim noted in the rating decision, that the 
RO intended the award of service connection to be made 
effective from July 14, 1997.  It is also clear from the 
veteran's award letter, dated March 30, 1998, that benefits 
based on the award of service connection for PTSD were not 
paid sooner than August 1, 1997, the proper date for payment 
for an award that became effective during the month of July 
1997.  See 38 C.F.R. § 3.31 (2001).  Consequently, the Board 
finds that the effective date awarded by the March 1998 grant 
of service connection was in fact July 14, 1997.  The mention 
of 1996 was a clerical error.  

The general rule with regard to the effective date of an 
award based on an original claim for VA benefits is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400 (2001).  An exception to that rule 
applies only when an application for benefits is received 
within one year from the date of the veteran's discharge or 
release from service.  In that situation, the effective date 
of the award is made retroactive to "the day following the 
date of discharge or release . . . ."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2001).

In the present case, the veteran did not file a claim of 
entitlement to VA disability benefits for PTSD within one 
year of his discharge from service.  The record shows that he 
was last discharged from service in February 1969, and that 
he first filed a claim of entitlement to service connection 
for PTSD on July 14, 1997.  Although the veteran submitted 
earlier claims, none was for service connection for PTSD.  In 
other words, because the veteran submitted his original claim 
of entitlement to service connection for PTSD more than one 
year after his discharge from service, the effective date of 
any award of compensation therefor cannot predate the date of 
receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2) (2001).  The 100 percent 
rating was assigned as early as permitted by law-the date of 
receipt of the original claim.  Therefore, an earlier 
effective date may not be assigned.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran and his representative were 
notified in the statement of the case of the provisions 
affecting the establishment of effective dates.  These 
provisions address the key issue in this case, which is the 
appropriate effective date for the grant of a 100 percent 
rating for PTSD.  It bears emphasis that the new law was 
expressly intended to overturn a decision of the Court that 
dealt with service connection claims (Morton), not to alter 
the effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  
There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

An effective date prior to July 14, 1997, for an award of a 
100 percent evaluation for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

